Citation Nr: 0520418	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-20 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Evaluation of bilateral hearing loss, currently rated as zero 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Newark, New Jersey, in which the RO denied a 
compensable rating for bilateral hearing loss.  In May 2005 
the veteran and his spouse presented oral testimony at a 
Travel Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  

During the May 2005 Travel Board hearing, the appeal was 
advanced on the docket.  The veteran was formally notified in 
writing that his appeal was advance on the docket in June 
2005.


FINDING OF FACT

At worst, the veteran has Level II hearing in the right ear 
and Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In September 2002, the agency of original 
jurisdiction (AOJ) provided explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran submitted a private medical 
record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
veteran was afforded VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Furthermore, the October 2002 rating 
decision and the June 2004 statement of the case (SOC) 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(e).  

In the September 2002 VCAA letter, the AOJ asked the veteran 
to identify - and if possible submit - evidence pertaining to 
his claim.  In a May 2005 letter, the AOJ told the veteran to 
submit any additional evidence to the Board.  Based on the 
above, the AOJ substantially complied with the fourth notice 
element - requesting that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

By the May 2005 letter, the AOJ informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


II.  Factual Background

The veteran underwent a VA audiological examination in 
September 2002 for compensation and pension purposes, the 
results of which included the following puretone thresholds 
in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25 
45 
65 
75
LEFT
35 
50
70 
95 

The average puretone thresholds at those frequencies were 53 
decibels in the right ear and 63 decibels in the left ear.  
Speech recognition abilities, using the CNC Maryland word 
list, were 94 percent in the right ear and 88 percent in the 
left ear.  At the examination, the veteran reported that he 
was a retired office worker.  He also indicated that his 
tinnitus distracted him during the daytime and made hearing 
difficult.

A January 2003 VA outpatient treatment audiometric test 
revealed the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
35 
60 
60 
70
LEFT
35
60
80 
95 

The average puretone thresholds at those frequencies were 56 
decibels in the right ear and 68 decibels in the left ear.  
Speech recognition abilities were 88 percent in the right ear 
and 76 percent in the left ear, but the word list used was 
not identified.  The medical professional noted that the 
hearing in the left ear was moderately severely impaired in 
the speech frequencies, which made speech difficult to 
understand even in quiet environments.  The medical 
professional noted that the speech recognition abilities were 
good in the right ear and fair in the left ear at elevated 
levels.

The veteran underwent a private audiological evaluation in 
September 2003.  The doctor noted that the audiogram revealed 
a 54 decibels average loss in the right ear and a 62 decibels 
average loss in the left ear.  The doctor also indicated that 
his speech discriminations were equivalent at 96 percent 
bilaterally.

The veteran underwent a VA audiological examination in 
November 2003 for compensation and pension purposes, the 
results of which included the following puretone thresholds 
in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25 
50 
65 
75
LEFT
35 
55
80 
100 

The average puretone thresholds at those frequencies were 54 
decibels in the right ear and 68 decibels in the left ear.  
Speech recognition abilities, using the CNC Maryland word 
list, were 88 percent in the right ear and 84 percent in the 
left ear.  At the examination, the veteran reported that he 
was a retired engineer and that his hearing loss decreased 
effective communication with family and friends.  He 
described his tinnitus as a high-frequency pitch that often 
interfered with his hearing.

At the May 2005 hearing, the veteran testified that he had 
difficulty understanding certain words, which he attributed 
to not only his hearing loss but also his tinnitus.

III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Evaluations of defective hearing range from zero percent 
disabling to 100 percent disabling based on organic 
impairment of hearing acuity as demonstrated by the results 
of speech discrimination tests together with the average 
hearing threshold levels as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
Level I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2004).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran is not entitled to consideration under 38 C.F.R. 
§ 4.86 because (1) he does not have a puretone threshold of 
55 decibels or more in all four frequencies in either ear, 
and (2) in either ear, he does not have a puretone threshold 
of 30 decibels or less at 1000 Hertz or a puretone threshold 
of 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 
(2004).  

A report of an audiogram in the claims file that does not 
reflect use of the CNC word list in obtaining speech 
recognition scores can not be used in rating the veteran's 
hearing loss.  The January 2003 VA audiogram reflected that 
the average puretone thresholds for the relevant frequencies 
were 56 decibels in the right ear and 68 decibels in the left 
ear and that the speech recognition abilities were 88 percent 
in the right ear and 76 percent in the left ear.  However, 
the January 2003 VA audiogram does not indicate that it was 
performed using the Maryland CNC word list as required for 
rating hearing disability.  Therefore, the January 2003 VA 
audiogram cannot be used to evaluate the veteran's hearing 
loss.  Similarly, the September 2003 private treatment record 
does not indicate what frequencies were used to evaluate the 
veteran's hearing loss or whether the Maryland CNC word list 
was used to evaluate speech discrimination.  Accordingly, the 
results from the September 2003 private audiogram can also 
not be used to evaluate the veteran's hearing loss.

The September 2002 VA audiogram reflected that the average 
puretone thresholds for the relevant frequencies were 53 
decibels in the right ear and 63 decibels in the left ear and 
that the speech recognition abilities, using the CNC Maryland 
word list, were 94 percent in the right ear and 88 percent in 
the left ear.  The findings on that examination revealed 
Level I hearing in the right ear and Level III hearing in the 
left ear.  The November 2003 VA audiogram showed that the 
average puretone thresholds for the relevant frequencies were 
54 decibels in the right ear and 68 decibels in the left ear 
and that the speech recognition abilities, using the CNC 
Maryland word list, were 88 percent in the right ear and 84 
percent in the left ear.  The findings on the examination 
reflected Level II hearing in the right ear and Level III 
hearing in the left ear.  While the veteran has reported that 
he has difficulty understanding certain words because of his 
hearing loss and his tinnitus, the Board notes that his 
tinnitus is already rated as 10 percent disabling.  Also, 
disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Mechanical application of the rating schedule to 
those findings on audiometric testing results in a zero 
percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).

IV.  Extraschedular Consideration

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may be 
awarded.  The governing norm in these cases is the following: 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The current zero percent evaluation under Diagnostic Code 
6100 contemplates a range of hearing impairment, which could 
result in some interference with employment.  The percentages 
found in the Rating Schedule, however, are established by 
regulation to reflect the average impairment in earning 
capacity resulting from the various diseases and injuries and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The current zero 
percent evaluation does not mean that the veteran has no 
impairment of earning capacity or difficulty in employment; 
it just means that the degree of impairment, or level of 
disability, is not compensable. 

In order to warrant a compensable rating on an extraschedular 
basis it would have to be shown that the veteran's hearing 
loss presents an unusual disability picture with such factors 
as frequent periods of hospitalization or marked interference 
with employment.  The hearing loss does not require frequent 
periods of hospitalization.  The veteran is a retired 
engineer, who worked in an office.  There is no evidence that 
the hearing loss has markedly interfered with any employment.  
Thus, no exceptional or unusual disability factors have been 
presented.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
increase; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


